DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Nagata et al. (JP 2007-294086).
	Regarding claims 20-23, Brodd discloses a tape-shaped magnetic recording medium comprising a base (12), a magnetic layer (32), which has a surface on which a magnetic head travels, including hexagonal Ba ferrite magnetic powder (col. 7, lines 33-35), wherein the magnetic layer includes a lubricant (col. 9, lines 28-30), the magnetic layer includes a surface provided with a large number of holes (col. 3, lines 51-53), and a BET specific surface area of a whole of the magnetic recording medium in a state in which the lubricant is removed is greater than 2.0 m2/g (col. 3, lines 54-59), which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges for the claimed properties set forth above disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	Brodd fails to teach the Ra of the magnetic layer surface is less than 2.5 nm.
	Nagata discloses a magnetic recording medium comprising a magnetic layer with a Ra of 0.1-3 nm [0108].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges for the square ratios and the surface roughness disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s magnetic recording tape to have the surface roughness of the magnetic layer as claimed, as suggested by Nagata, in order to obtain a medium with high S/N ratio (Abstract). 

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
	Brodd fails to teach, suggest, or otherwise render obvious a magnetic recording tape comprising a base, underlayer, and a magnetic layer, wherein the underlayer and magnetic layer include a lubricant, the magnetic layer includes a surface provided with large number of holes, Ra of the surface is 2.5 nm or small, and the BET of the MRM in a state which the lubricant is removed is 3.2-5.5 m2/mg, square ratio in vertical direction is 65% or larger, an average thickness of the magnetic layer is 90 nm or small, and the thickness of the tape MRM is 5.6 µm or smaller.  Applicant has amended claim 1 to narrow the BET range of the MRM to be commensurate in scope to the data shown in Table 2.  Applicant’s arguments are persuasive as evidence of criticality exists for the narrower range of the claimed BET in combination with the claimed layers and magnetic properties.



Response to Arguments

Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive. 
Applicant submits that the specification establishes that “a BET specific surface area of a whole of the tape-shaped magnetic recording medium in a state in which the lubricant is removed is 3.5 m2/mg or larger and 5.5 m2/mg or less is unexpected and unobvious and of both statistical and practical significant.  However, the evidence does not support that the BET specific surface area provides unexpected results for the broad claimed magnetic recording medium structure.  The examples use specific MRM layer structure and its material as well as specific magnetic properties.  A magnetic recording layer is not even a requirement for independent claim 23.  It is not clear any structure of a MRM would behave the same as the ones employed by Applicant in the instant Examples.  Therefore, the Examiner maintains the rejections as previously outlined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785              

/Holly Rickman/Primary Examiner, Art Unit 1785